                                                                       r~~~.~               I
                                                                         DISTRICT   COURT
  1                                                          CLERK, U.S.


 2                                                                 Nov - 2 2oia
  3                                                                           OF CALDE
                                                                                     P
                                                             CENTRAL DISTRICT          UTY)
 ,
 I                                                           BY


 5
 6
 7
 8
                    IN THE UNITED STATES DISTRICT COURT
 9
                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
12                                              Case No. 11-CR-0050-RGK
        UNITED STATES OF AMERICA,
13
                          Plaintiff,
14                                              ORDER OF DETENTION AFTER
                     v.                         HEARING(Fed:R.Crim.P. 32.1(a)(6)
15                                              Allegations of Violations of
        LEONEL GOMES,                           Probation/Supervised Release
16                                              Conditions)
                          Defendant.
17
18
              On arrest warrant issued by a United States District Court involving alleged
19
        violations of conditions of probation or Supervised Release,
20
              The Court finds no condition or combination of conditions that will
21
        reasonably assure:
22
              ❑      the appearance of defendant as required; and/or
23
              O      the safety of any person or the community.
24
25
              //
26
              //
27
              //
28 '~
 1        The Court concludes:
 2        D Defendant poses a risk to the safety of other persons or the community,
 3        and the Court finds that defendant has not demonstrated by clear and
 4        convincing evidence that he does not pose such a risk. The risk to the safety
 `
 ~        of other persons or the community is based on: new criminal charges in state

 6        court that are similar and/or identical to charges in underlying case for which
 7        defendant is on supervised release
 8         ❑ Defendant is a risk of flight, and the Court finds that defendant has not

 9        met his burden of establishing by clear and convincing evidence that he is

10        not such a risk. The risk of flight is based on:
11
12        IT IS THEREFORE ORDERED that the defendant be detained.
13
     Dated: 11/2/2018
14
                                           HON. ROZELLA A. OLIVER
15                                         UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28
